—Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about September 8, 1995, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs, experienced investors, purchased the apartments with knowledge of the existence of numerous violations. Plaintiffs adduce no proof in support of their allegation that defendant’s delay in curing the violations was conscious and deliberate and undertaken with full knowledge of the adverse economic consequences to nonresident shareholders; on the contrary, defendant demonstrated that it considered both the finances of the building and the convenience of the shareholders in undertaking a feasible program to cure the violations. Plaintiffs’ challenge to defendant’s request under the counterclaim is improperly raised for the first time on appeal, and we decline to consider it. Concur—Milonas, J. P., Rubin, Kupferman and Nardelli, JJ.